Name: Council Regulation (EC) No 2582/2001 of 19 December 2001 amending Regulation (EC) No 1017/94 concerning the conversion of land currently under arable crops to extensive livestock farming in Portugal
 Type: Regulation
 Subject Matter: Europe;  agricultural structures and production;  cultivation of agricultural land;  means of agricultural production
 Date Published: nan

 Avis juridique important|32001R2582Council Regulation (EC) No 2582/2001 of 19 December 2001 amending Regulation (EC) No 1017/94 concerning the conversion of land currently under arable crops to extensive livestock farming in Portugal Official Journal L 345 , 29/12/2001 P. 0005 - 0005Council Regulation (EC) No 2582/2001of 19 December 2001amending Regulation (EC) No 1017/94 concerning the conversion of land currently under arable crops to extensive livestock farming in PortugalTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the Opinion of the European Parliament(2),Whereas:(1) Because of delays in the effective application of the conversion programme provided for by Regulation (EC) No 1017/94(3), a large number of areas that are potentially eligible for the scheme have not yet been converted. According to information supplied by the Member State, only 46000 hectares have so far been converted and, at the current rate of conversion under the scheme, only an estimated total of 64000 hectares will be converted by 31 December 2002, the date on which the scheme terminates, rather than the 200000 hectares provided for in Article 1 of the Regulation. In order to permit the objective set for the scheme to be achieved more fully, Portugal should be authorised to continue with the conversion scheme for three further years.(2) Since a time limit was placed on the programme, Regulation (EC) No 1017/94 lays down that the specific reserve and any rights not yet allocated should lapse at the end of the programme. It should therefore be laid down that the specific reserve and any rights not yet allocated lapse at the end of the additional period of three years.(3) Regulation (EC) No 1017/94 should therefore be amended,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1017/94 is hereby amended as follows:1. Article 1 shall be replaced by the following: "Article 1Portugal shall be authorised to carry out, for a period of 11 years, in the regions listed in the Annex to this Regulation, a programme for the conversion of land currently under arable crops to extensive livestock production, up to a maximum of 200000 hectares."2. Article 7 shall be replaced by the following: "Article 7At the end of the 11 year following the entry into force of this Regulation, unallocated premium rights shall lapse and the specific reserve shall be abolished."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 December 2001.For the CouncilThe PresidentA. Neyts-Uyttebroeck(1) Proposal of 8 October 2001 (not yet published in the Official Journal).(2) Opinion delivered on 11 December 2001 (not yet published in the Official Journal).(3) OJ L 112, 3.5.1994, p. 2. Regulation as last amended by Regulation (EC) No 1461/95 (OJ L 144, 28.6.1995, p. 4).